Filed 6/21/22 P. v. Meridith CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




 THE PEOPLE,                                                                                   C095413

                    Plaintiff and Respondent,                                     (Super. Ct. No. 20CR1385)

           v.

 CARYN DENISE MERIDITH,

                    Defendant and Appellant.




         Appointed counsel for defendant Caryn Denise Meridith asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the jud gment.
                                               I. BACKGROUND
         On June 10, 2019, around 11:00 a.m., California Highway Patrol responded to the
report of a car accident. When they arrived, patrol officers saw a car stuck in a metal
fence on the side of the road. Defendant was the driver of the car. The hood of the car



                                                             1
was dented, the windshield broken, the roof and grill of the car were crushed, and the air
bags deployed. The responding officer approached the car where defendant was being
treated by medical personnel.
       When the officer reached defendant, he could smell “burnt marijuana” emanating
from the car. He also noticed defendant’s eyelids were “extremely droopy.” Defendant
could not explain how she lost control of her car, neither did she know how fast she was
going when she did. As they talked, the officer observed defendant’s speech was
“labored and slow,” her movements “slow and deliberate.” He saw several prescription
bottles in the center console and in the back seat of the car. Defendant denied taking any
drugs or consuming any alcohol that morning.
       Defendant “failed to perform field sobriety tests as instructed and demonstrated.”
Additionally, two preliminary alcohol screening tests indicated defendant had a blood-
alcohol content of 0.05 percent. The patrol officer arrested defendant. After her arrest,
the People charged defendant with driving under the influence of an alcoholic beverage
and a drug within 10 years of a prior conviction for driving under the influence. (Veh.
Code, §§ 23152, subd. (g), 23550.5, subd. (a).) The People also alleged defendant was
previously convicted of a strike offense.
       Defendant pled guilty to driving under the influence within 10 years of a prior
conviction for driving under the influence. In exchange for her plea, the People agreed to
move the court to strike the prior strike allegation. Defendant acknowledged she could
be sentenced to serve up to three years in state prison.
       At sentencing, the trial court denied defendant’s request for probation because she
was serving probation for her prior driving under the influence conviction when she was
arrested for driving under the influence in this matter. The court found defendant to be a
threat to public safety. Accordingly, the court sentenced defendant to the middle term of
two years in state prison. In addition, the court awarded defendant four days of custody
credit and ordered her to pay various fines and fees.

                                              2
       Defendant appeals the judgment without a certificate of probable cause.
                                     II. DISCUSSION
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing the
opening brief. More than 30 days elapsed and we received no communication from
defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                    III. DISPOSITION
       The judgment is affirmed.


                                                           /S/

                                                  RENNER, J.



We concur:


/S/

HULL, Acting P. J.


/S/

DUARTE, J.




                                              3